                                                                            Application granted.

                                                   STATE OF NEW YDefendants
                                                                  ORK         are granted leave to file Exhibits H, I, and J in
                                             OFFICE OF THE ATTORNEY GENERAL motions in limine under seal.
                                                                 support of their

                                                                            The Clerk of the Court is respectfully directed to seal Doc.
  LETITIA JAMES                                                             105, permitting access DIVISION
                                                                                                    only by theOF
                                                                                                                parties
                                                                                                                    STATE and  the Court,
                                                                                                                            COUNSEL
AT T ORNEY GENERAL                                                          but to retain the summary docket   textION
                                                                                                         LIT IGAT    forBUREAU
                                                                                                                         the record.

                                                                            The Clerk of the Court is respectfully directed to terminate
                                                                            the motion sequence pending at Doc 104.

    VIA ECF                                                                                  September 30, 2020
    Hon. Philip M. Halpern                                                  SO ORDERED.
    United States District Court
    Southern District of New York
                                                                            _______________________
                                                                              __________________
    500 Pearl Street                                                        Philip M. Halpern
    New York, NY 10007                                                      United States District Judge

              Re:       Rose v. Garritt, 16-cv-3624(PMH)                    Dated: White Plains, New York
                                                                                   May 25 2021
    Dear Judge Halpern:

            This Office represents Defendants in the above-referenced action. In accordance with
    Your Honor’s Individual Rules and the Court’s ECF Rules, I write to respectively request that
    Exhibits H-J, attached to the undersigned’s declaration in support of Defendants’ motions in
    limine (and which are also attached to this letter), be filed under seal.

             Pursuant to the parties’ stipulation of confidentiality, Exhibits H-J were produced to
    Plaintiff’s counsel during discovery as “Highly Confidential” (i.e., “Attorney’s Eyes Only”)
    because they are part of the Inspector General (“IG”)’s Office (later re-named the Office of
    Special Investigations (“OSI”))’s file and reflect investigatory techniques and protocols
    employed by IG/OSI in its internal investigation of the incident relevant to this litigation. See,
    e.g., MacNamara v. City of New York, 249 F.R.D. 70, 78-79 (S.D.N.Y. 2008) (describing law
    enforcement privilege). Further, Exhibits H and J contain the IG or OSI heading, which inmates
    are not permitted to be in possession of due to risks to institutional safety and security. For these
    reasons, Defendants respectfully request that the Court permit Defendants to file Exhibits H-J of
    the undersigned’s declaration in support of Defendants’ motion in limine under seal.

              Thank you for your consideration of the application herein.

                                                                                             Respectfully submitted,
                                                                                             /s/ Deanna L. Collins
                                                                                             Deanna L. Collins
                                                                                             Jeb Harben
                                                                                             Assistant Attorneys General
                                                                                             28 Liberty Street, 18th Floor
                                                                                             New York, NY 10005
                                                                                             (212) 416-8906; -6185

     28 L IBERTY S TREET, 18 TH FLOOR, NEW Y ORK N.Y. 10005 • P HONE (212) 416-8610 • FAX (212) 416-6009 *NOT FOR S ERVICE OF P APERS
                                                        HTTP://WWW.AG.NY.GOV
                                                                                      Deanna.Collins@ag.ny.gov
                                                                                      Jeb.Harben@ag.ny.gov

cc:       Counsel of record (by ECF)




      120 B ROADWAY, NEW Y ORK N.Y. 10271-0332 • P HONE (212) 416-8610 • FAX (212) 416-6075 *NOT FOR S ERVICE OF P APERS
                                               HTTP://WWW.AG.NY.GOV


                                                              2
